Swift, Ch. J.
In this case, the plaintiff was a party to the petition for an act of insolvency; he had legal notice thereof; he had right to make defence against granting the same ,- and on its being granted, he was entitled to claim and receive his dividend of the defendant’s estate. He had all the privilege of a party, and ought now to be concluded by it. The execution, therefore, ought to issue only against the estate of the defendant.
, In this opinion the other Judges severally concurred, - except Goutd, J., who gave no opinion, having been of counsel in the cause.